            Case 1:18-cv-00506-BLW Document 39 Filed 04/19/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

 NICHOLAS SCOYNI,
                                                         Case No. 1:18-cv-00506-BLW
            Plaintiff,
                                                         ORDER
            v.

 DANIEL R. SALVADOR,
 CHRISTOPHER A. SALVADOR,
 WAYNE J. SALVADOR, OFFSPEC
 SOLUTIONS LLC, OFFSPEC
 SOLUTIONS SOUTHEAST,

            Defendants.



                                          BACKGROUND

        Two motions are presently before the Court: Defendants’ Motion for Leave to File

Amended Answer and Counterclaim (Dkt. 36) and Defendants’ Motion to Lift Stay and

Enforce Scheduling Order (Dkt. 37). Presently, a stay is in effect in this case. Dkt. 35.

On February 25, 2019, the United States Court of Appeals for the Ninth Circuit dismissed

Mr. Scoyni’s appeal for lack of jurisdiction.1 Dkt. 34.

                                              ANALYSIS

        The Court begins by addressing Defendants’ Motion for Leave to File Amended

Answer and Counterclaim. Dkt. 36. Defendants’ proposed answer (Dkt. 36-1) both

        1
         Defendants represent that Mr. Scoyni is presently seeking en banc review, which would
normally divest this Court of jurisdiction; nevertheless, the Court will proceed with this case because the
Court concludes that ‘it has not been deprived of jurisdiction.” Ruby v. Sec’y of U.S. Navy, 365 F.2d 385,
389 (9th Cir. 1966).



ORDER - 1
         Case 1:18-cv-00506-BLW Document 39 Filed 04/19/19 Page 2 of 3



amends their response to Mr. Scoyni’s complaint and adds a counterclaim. Pursuant to

Federal Rule of Civil Procedure 15(a)(2) this Court must “freely give leave [to amend]

when justice so requires.” Here, the Court concludes that justice requires the Court to

grant Defendants leave to file their amended answer and counterclaim.

       Next, the Court considers Defendants’ Motion to Lift Stay and Enforce Scheduling

Order. Dkt. 37. Because many of the deadlines contained in Judge Bush’s Scheduling

Order (Dkt. 21) have passed, the Court will enter a separate Amended Case Management

Order reflecting the stipulation reached by the Parties.

                                          ORDER

       IT IS ORDERED:

              1. Defendants’ Motion for Leave to File Amended Answer and

                 Counterclaim (Dkt. 36) is GRANTED.

              2. Defendants’ Motion to Lift Stay and Enforce Scheduling Order (Dkt.

                 37) is GRANTED-IN-PART and DENIED-IN-PART. The Court will

                 lift the stay in this case but will not enforce Judge Bush’s Scheduling

                 Order. Instead, the Court, by separate Order, will impose new deadlines

                 for the Parties in this case.




ORDER - 2
       Case 1:18-cv-00506-BLW Document 39 Filed 04/19/19 Page 3 of 3




                                        DATED: April 19, 2019


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




ORDER - 3
